United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL FUEL PLANT,
Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-329
Issued: October 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from the September 15, 2008
decision of an Office of Workers’ Compensation Programs’ hearing representative that affirmed
a February 27, 2008 denial of his claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On September 23, 2004 appellant, then a 64-year-old retired maintenance machinist, filed
an occupational disease claim alleging that he developed pneumoconiosis as a result of exposure
to asbestos fibers and coal dust at work. He first learned of his condition on July 9, 2004 when
he received a chest x-ray report from Dr. Glen R. Baker, an attending Board-certified

pulmonologist and a certified B-reader.1 The employing establishment advised that appellant
was last exposed to the conditions alleged to have caused his condition on December 4, 1999, the
date that he retired. Evidence from the employing establishment indicated that he worked as a
machinist at the employing establishment from March 26, 1987 to December 4, 1999. Appellant
was exposed to asbestos of 0.01 to 0.0623 fibers per cubic centimeter of air (fiber/cc) and
respirable coal dust of 0.1 to 0.3 milligrams per cubic meter of air (mg/m3), which calculated as
an eight-hour weighted average. He also smoked three packs of cigarettes a daily for several
years and quit smoking at age 21. Appellant had a history of coughing, with pockets on the
bottom of his lungs since 1958. Since December 4, 1999, he was no longer exposed to
contaminating materials.
In an August 3, 2004 report, Dr. Baker noted that he examined appellant July 31, 2004.
He provided a history that appellant, during his 13 years with the employing establishment, was
exposed to asbestos on a frequent basis and coal dust on a daily basis. Dr. Baker indicated that
appellant also had previous asbestos exposure and that he smoked for six years at a rate of three
packs per day but quit at age 21. He provided findings on physical examination, the results of
pulmonary function testing, which was normal and chest x-ray.2 Dr. Baker diagnosed
occupational pneumoconiosis, category 1/0 with multi-factorial etiology and changes secondary
to coal dust, asbestos and possibly welding fumes. He opined that appellant had a Class 1
pulmonary impairment based on the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides). Under the A.M.A.,
Guides, Dr. Baker also opined that appellant had a second impairment with the presence of
pneumoconiosis and was totally disabled from working in a dusty environment. Copies of the
spirometry report and chest x-ray performed on July 31, 2004 were submitted to the Office.
On September 21, 2006 the Office referred appellant, together with a list of questions and
statement of accepted facts to Dr. Kenneth C. Anderson, a Board-certified pulmonologist and
certified B-reader,3 who examined appellant on December 5, 2006 and reviewed the statement of
accepted facts. Dr. Anderson provided findings on physical examination, pulmonary function
testing and chest x-ray. He reported that the chest x-ray showed “small opacity with a profusion
of 0/1 present.” Dr. Anderson noted that appellant underwent cardiac surgery in September 2006
and his chest x-ray showed pleural changes in the left lower lung due to postoperative changes in
the left lung cavity. The right lung field demonstrated “abnormalities” with a profusion of 0/1.
Dr. Anderson advised the pulmonary function test showed a moderate restriction and suggested a
possible obstruction with a mild degree of diffusion capacity for carbon monoxide. He
compared the pulmonary function test to the pulmonary function tests of 2004 and opined that
the changes were most likely consistent with changes following his open heart surgery.
Dr. Anderson provided an impression of dyspnea of uncertain exact etiology and opined that it
1

The National Institute for Occupational Safety and Health has a program to certify physicians to interpret
pulmonary x-rays. Physicians so certified are referred to as B-readers.
2

Dr. Baker indicated that the July 31, 2004 chest x-ray had small opacities at “pt” with a profusion of 1/0. He
further indicated that there were no large opacities or any pleural abnormalities consistent with pneumoconiosis.
3

The statement of accepted facts indicated that appellant had exposure to fumes and dust, either as a welder or a
machinist, from 1963 until he began work with the employing establishment and from October 2000 until
March 2003, following his retirement from the employing establishment.

2

was impossible to say how much of his present dyspnea was related to any preexisting federal
employment impairment. He noted, however, that the pulmonary function tests in 2004 were
normal.
In a February 20, 2007 decision, the Office denied the claim finding that the medical
evidence did not support that appellant had a condition causally related to his federal
employment. On March 1, 2007 appellant requested an oral hearing. On August 24, 2007 an
Office hearing representative set aside the February 20, 2007 decision and remanded the case for
additional medical development. She found that Dr. Anderson’s opinion was equivocal and to
obtain a supplemental report from him.
The Office requested Dr. Anderson to clarify his opinion on a whether appellant had a
pulmonary condition or pneumoconiosis as a result of his federal employment. In an October 30,
2007 report, Dr. Anderson reiterated that when he saw appellant the worsening dyspnea was
secondary to his recent heart surgery and postoperative course. He explained that appellant
reported dyspnea prior to his September 2006 heart surgery and since the 2004 pulmonary
function test was normal, appellant demonstrated no functional impairment. Dr. Anderson stated
that it was possible that appellant’s dyspnea could have been related to the undiagnosed heart
disease. He offered to perform an independent B-reading of Dr. Baker’s chest x-ray from 2004,
noting that if it was abnormal then appellant had radiographic pneumoconiosis.
A copy of Dr. Baker’s July 31, 2004 chest x-ray was sent to Dr. Anderson for review. On
January 14, 2008 Dr. Anderson noted that the film quality was underexposed and mottle. He
stated that the x-ray showed “s” shaped primary small opacities and “p” shaped secondary
opacities in the upper, middle and lower zones of both lungs in a 1/0 profusion. No large
opacities were noted nor were there any pleural abnormalities consistent with pneumoconiosis.
In a February 24, 2008 report, Dr. Anderson opined that appellant did not appear to have
pneumoconiosis. He referenced the American Thoracic Society article “The Diagnosis of
Nonmalignant Diseases Related to Asbestos,” from 1986, which noted that a finding of
pneumoconiosis required a chest x-ray with a profusion of 1/1 or greater in addition to other
appropriate findings. Dr. Anderson advised that appellant did not have pneumoconiosis at this
time as his 2004 chest x-ray had a profusion of 1/0 and the pulmonary function tests obtained
prior to his heart surgery demonstrated no functional impairment.
By decision dated February 27, 2008, the Office denied appellant’s claim. It accorded
determinative weight to Dr. Anderson’s opinion that appellant’s current condition was not
related to the established work-related event.
On March 6, 2008 appellant, through his attorney, disagreed with the Office decision. He
requested an oral hearing before an Office hearing representative, which was held July 30, 2008.
Following the hearing, the Office received additional evidence. On July 29, 2008 Dr. Baker
reported the results of a July 22, 2008 x-ray. He indicated that there were small opacities at the
primary and secondary in the middle and lower zones in both lungs with a 1/0 profusion.
Dr. Baker found no large opacities and indicated that there were no pleural abnormalities
consistent with pneumoconiosis. The Office additionally received other diagnostic testing
performed on July 22, 2008.

3

In a March 22, 2007 report, Dr. Matthew Vuskovich, Board-certified in occupational
medicine and a certified B-reader, read the July 31, 2004 x-ray. He noted that there were small
opacities in the “p” zones at the upper, middle and lower zones in both lungs with a 0/1
profusion. Dr. Vuskovich advised that there were no large opacities or any pleural abnormalities
consistent with pneumoconiosis.
By decision dated September 15, 2008, an Office hearing representative affirmed the
Office’s February 27, 2008 decision denying appellant’s claim.
LEGAL PRECEDENT -- ISSUE 1
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.4 Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical evidence. Rationalized
medical opinion evidence is medical evidence which includes a physician’s rationalized opinion
on whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS -- ISSUE 1
Appellant alleged that he developed dyspnea and pneumoconiosis as a result of exposure
to coal dust and asbestos during his federal employment. The employing establishment provided
evidence as to specific levels of his exposure to coal dust and asbestos.
In an August 3, 2004 report, Dr. Baker provided a history of appellant’s exposure to coal
dust and asbestos during his 13 years at the employing establishment and his smoking history.
He provided findings on physical examination, noted that pulmonary function testing was normal
and the chest x-ray showed pneumoconiosis category 1/0. Dr. Baker diagnosed occupational
pneumoconiosis with multi-factorial etiology and changes secondary to coal dust, asbestos and
possibly welding fumes. He opined that appellant had a Class 1 pulmonary impairment and a
second impairment because of the pneumoconiosis and was totally disabled from working in a
dusty environment. The Board notes that, under Table 5-12, page 107 of the A.M.A., Guides, a
Class 1 impairment classification based on pulmonary function studies is zero percent
impairment. Zero percent impairment for respiratory disorder is consistent with normal
4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

pulmonary studies Dr. Baker reviewed. Dr. Baker, however, did not provide medical rationale
explaining how the accepted employment exposures caused a secondary impairment because of
the pneumoconiosis. The Board has held that a medical opinion not supported by medical
rationale is of little probative value.6 While Dr. Baker opined that appellant had occupational
pneumoconiosis, a review of Dr. Baker’s reading of the July 31, 2004 chest x-ray does not
support such diagnosis. The A.M.A., Guides provide that the criteria for assessing impairment
due to pneumoconiosis are found at Table 5-12.7 As noted, Dr. Baker indicated that appellant
had Class one or zero percent impairment. He did not explain this apparent inconsistency. In his
July 31, 2004 reading of the chest x-ray, Dr. Baker found small opacities at “pt” with a profusion
of 1/0, but stated that there were no large opacities or any pleural abnormalities consistent with
pneumoconiosis. This is supported by Dr. Vuskovich’s reading of the July 31, 2004 chest x-ray,
who also opined that, while there were small opacities at the “p” zones in both lungs with a 0/1
profusion, there were no large opacities or any pleural abnormalities consistent with
pneumoconiosis. On appeal, appellant’s attorney argues that Drs. Baker and Vuskovich
established the diagnosis of pneumoconiosis as they both answered affirmatively to the question
“Any parenchymal abnormalities consistent with pneumoconiosis” on the x-ray interpretation
form. The Board notes that, when an affirmative answer is provided to the above question, the
form directs the reviewer to proceed to the next question which asks whether there are any
pleural abnormalities consistent with pneumoconiosis. Both physicians indicated that there were
no pleural abnormalities consistent with pneumoconiosis. Thus, Dr. Baker’s report is
insufficient to establish appellant’s burden of proof.
Dr. Anderson, also a Board-certified pulmonologist and certified B-reader, reviewed a
statement of accepted facts noting appellant’s exposure and smoking history, examined him and
provided findings on physical examination as well as his review of chest x-rays and pulmonary
function tests taken on December 5, 2006 and from 2004. He indicated that the December 5,
2006 chest x-ray showed “small opacities with a profusion of 0/1” and the pleural changes in the
left lower lung were due to postoperative changes from appellant’s September 2006 cardiac
surgery. Dr. Anderson also advised the December 4, 2006 pulmonary function test showed a
moderate restriction which, when compared to the normal pulmonary function tests in 2004,
were most likely consistent with changes following the open heart surgery. In reports dated
October 30, 2007 and February 24, 2008, he opined that appellant’s worsening dyspnea was
secondary to his recent heart surgery and postoperative course. Dr. Anderson explained that
appellant demonstrated no functional impairment as the 2004 pulmonary functional tests were
normal and appellant reported dyspnea prior to his September 2006 heart surgery. He also
opined that appellant did not have radiographic evidence of pneumoconiosis as his 2004 chest
x-ray had a profusion of 1/0 and the pulmonary function tests obtained prior to his heart surgery
demonstrated no functional impairment. Dr. Anderson referenced medical literature indicating
that a pneumoconiosis finding required a chest x-ray of 1/1 profusion or greater in addition to
other appropriate findings.
The Board finds that Dr. Anderson’s opinion is sufficiently well rationalized and based
upon a proper factual background such that it is the weight of the evidence on the issue of
6

Caroline Thomas, 51 ECAB 451 (2000).

7

A.M.A., Guides at 106-07 (5th ed. 2001).

5

whether appellant sustained a lung condition causally related to his federal employment. The
Board has noted that in assessing medical evidence the weight of such evidence is determined by
its reliability, its probative value and its convincing quality and the factors which enter in such an
evaluation include the opportunity for and thoroughness of examination, the accuracy and
completeness of the physician’s knowledge of the facts and medical history, the care of the
analysis manifested and the medical rationale expressed in support of the physician’s opinion.8
The Board has carefully reviewed Dr. Anderson’s reports and notes that it has such reliability,
probative value and convincing quality. Dr. Anderson examined appellant and had the benefit of
a statement of accepted facts as well as chest x-ray and pulmonary function testing performed in
2004 and 2006. He provided a proper analysis of the factual and medical history and objective
test findings of record and reached conclusions regarding the employee’s condition which
comported with this analysis. Dr. Anderson found no basis on which to attribute appellant’s
condition to his federal employment.
The Board finds that appellant has not submitted rationalized medical evidence
establishing that his claimed lung conditions were causally related to the accepted employment
exposures. Thus, he did not meet his burden of proof. On appeal, appellant asserts that the
medical evidence is sufficient to support his claim or, in the alternative, that there is a conflict in
the medical evidence for this referral to an impartial specialist is required. However, as noted,
the medical evidence is insufficient to establish his claim. Furthermore, there is no medical
conflict as there is no medical opinion supporting causal relationship that is of virtually equal
weight with Dr. Anderson’s report, which does not support causal relationship.9
CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
sustained a medical condition causally related to exposure during his federal employment.

8

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1959).

9

See 5 U.S.C. § 8128; M.S., 58 ECAB ___ (Docket No. 06-797, issued January 31, 2007) (when there are
opposing reports of virtually equal weight and rationale, the case will be referred to an impartial medical specialist,
pursuant to section 8123(a), to resolve the conflict in the medical evidence).

6

ORDER
IT IS HEREBY ORDERED THAT the September 15 and February 27, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

